Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes 
Claims 1-4, 9-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al (Model-based Teeth Reconstruction) in view of EUN et al (Oriented Tooth Localization for Periapical Dental X-ray Images via Convolutional Neural Network).
 	As per claim 1, Wu teaches the claimed “computer-implemented method for automated 3D root shape prediction” comprising: “a pre-processor receiving 3D data defined in a voxel space, the voxel space defining a 3D volume, the voxel space 

 	Claim 2 adds into claim 1 “merging the voxels of the 3D root and the 3D crown into a voxel representation of a complete 3D tooth” (Wu, 4 Teeth Fitting).

	Claim 16 adds into claim 2 “wherein the processing includes transforming the voxel representation of the complete 3D tooth in a 3D mesh of a complete tooth” (Wu, figure 4).

	Claim 3 adds into claim 1 “segmenting the 3D data into at least one 3D data set, the 3D data set representing a 3D crown of 

	Claim 4 adds into claim 1 “segmenting the 3D mesh into a plurality of segmented 3D meshes wherein each segmented 3D mesh represents a 3D crown of the dentition; transforming each segmented 3D surface mesh into a voxel representation of the crown, the voxel representation matching the voxel space of the input of the first 3D deep neural network” (Wu, Figure 4 - aligning the template meshes to the teeth scans by segmenting the individual teeth and then non-rigidly deforming a template to each tooth).





Claims 10-11, 12 claim a computer-implemented method, a system based on claims 1-4, 9, 13 and 16; therefore, they are rejected under a similar rationale.

Claims 5-8, 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 5-8, and 17-18, the allowable features are: “the 3D data defining a voxel representation of at least part of a dento-maxillofacial structure, the dento-maxillofacial structure including a plurality of teeth of at least part of a dentition, wherein the processing by the pre- processor further includes: classifying at least part of the voxels representing the dento-maxillofacial structure into at least one of jaw, teeth and/or nerve voxels using a second 3D deep neural network; the second 3D deep neural network being trained on the basis of 3D image data of dento-maxillofacial structures; and, segmenting the classified voxels into one or more 3D data sets, each of the one or more 3D data sets defining a voxel representation of a tooth in the dentition of the dento- maxillofacial structure.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.